Citation Nr: 1636166	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for a hernia disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented testimony on the issues on appeal during a Board hearing at the RO before Veterans Law Judge Dannaher.  An additional Board videoconference hearing was held before Veterans Law Judge Schwartz in September 2014.  Transcripts of both hearings are associated with the claims file. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

As indicated, the Veteran testified at two hearings before two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. 
§ 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a March 2015 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.
In June 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.
 
2.  The Veteran was not exposed to Agent Orange during service.

3.  The Veteran's current hypertension was manifested during active service.

4.  The Veteran's current residuals of right inguinal and umbilical hernias are not related to his active service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A hernia disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection hypertension and a hernia disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board most recently remanded the hypertension and hernia claims in June 2015 for a medical opinion to be obtained as to the etiology of these disabilities.  Thereafter, the Veteran was provided VA examinations for these disabilities in September 2015 and a copy of the examination reports were associated with the record.  The claims were most recently addressed in the December 2015 Supplemental Statement of the Case.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in December 2010, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before two of the undersigned Veterans Law Judges during which he presented oral argument in support of his service connection claims.  Here, during the February 2014 Board hearing, Veterans Law Judge Dannaher clarified the issues on appeal (claim to reopen previously denied claim of entitlement to service connection for hypertension, service connection for a hernia disability); clarified the concept of service connection claims; identified potential evidentiary defects which included whether a nexus exists between a current hernia disability and hypertension and service; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Similarly, during the September 2014 Board hearing, Veterans Law Judge Schwartz clarified the issues on appeal (service connection for hypertension and a hernia disability); clarified the concept of service connection claims; identified potential evidentiary defects which included whether a nexus exists between a current hernia disability and hypertension and service and whether the Veteran's hypertension manifested within one year of discharge from service; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the Veterans Law Judges supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Veteran was afforded VA examinations for his hypertension and hernia disability in September 2015.  Although the Board does not find the VA examination for hypertension to be adequate for evaluation purposes, as will be discussed below, the Board is granting the Veteran's hypertension claim.  With regard to the VA examination for the Veteran's hernia, the examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report for the Veteran's hernia is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He presented testimony at a Travel Board hearing in February 2014 and at a videoconference hearing in September 2014.

Accordingly, the Board will proceed to a decision.

Service connection for hypertension

The Veteran contends that he has hypertension that is related to his active service, to include the in-service reports of high blood pressure readings that indicated he was pre-hypertensive.  He has also claimed that his current hypertension is due to in-service herbicide exposure.  Specifically, he reported that in August 1966, he departed from Travis Air Force Base in California for U-Tapao Air Force Base in Thailand.  While en route to Thailand, the Veteran reported that the C-141 aircraft he was on landed in Hawaii to pick up Marines who were going to Da Nang.  He further reported that the C-141 had problems with its radar and the aircraft had to land in Da Nang for repair for a few hours.  The Veteran noted that he walked in Da Nang during this period of time.  See the Veteran's April 2016 Informal Hearing Presentation; see also a statement from the Veteran dated May 2010.  The Veteran has not contended, nor does the evidence otherwise indicate, that he was exposed to herbicides during his period of service in Thailand.  
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Generally, hypertension is defined as high arterial blood pressure above 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary (31st ed. 2007), at 909. VA regulations define hypertension to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.
Upon careful review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran had requisite service in the Republic of Vietnam under the proper interpretation of the statute and regulation to warrant a finding that he was exposed to herbicides.  While the record confirms the Veteran's service in Thailand beginning on August 3, 1966, there is no indication in his service records that the C-141 he arrived to the base in Thailand on had to stop in Da Nang or any other area in Vietnam.  Also, a Personnel Information Exchange System (PIES) response dated May 2010 indicates that the service department was unable to determine whether the Veteran served in Vietnam.  As such, the record provides no conclusive proof of in country service.  The Veteran has not submitted any personnel records or other evidence beyond his statements to corroborate his report that he set foot in Vietnam.

Additionally, the personnel records confirm the Veteran's service at Hill Air Force Base in Utah until August 2, 1966.  This is contrary to the Veteran's report that he departed from Travis Air Force Base in California for Thailand.  Moreover, as indicated above, the Veteran began service at U-Tapao Air Force Base in Thailand on August 3, 1966 which is only one day after his service at Hill Air Force Base in Utah ended.  As such, the Board finds the Veteran's report to be not credible with regard to his travel to Da Nang in August 1966.  Further, although the Board recognizes the Veteran's receipt of awards for his service, these awards alone do not establish service in the Republic of Vietnam.  See, e.g., Haas, 525 F.3d at 1196 (Vietnam Service Medal given to some service members serving outside Vietnam and its territorial waters). 

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Without evidence of such service, the provisions relating to herbicide exposure are not for application.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

After reviewing the claims folder, the Board finds that the Veteran's current hypertension manifested as chronic disease in service, and that service connection is awarded on this basis.  See 38 C.F.R. § 3.303(b), discussed above.  

In this regard, the Veteran's service treatment records reflect that the Veteran was seen for high blood pressure checks in 1974 and again in 1979.  The Board observes that the May 1974 blood pressure readings were 146/86, 130/80, 138/78, 144/90.  In March 1979, blood pressure was noted to be 138/92 and 140/90.  An undated report of medical history reflects that the blood pressure checks were noted to be within normal limits with no complications or sequelae.  Continued service treatment records note occasionally elevated blood pressure, including in July 1986, when blood pressure was 140/90 as well as May 1988 when blood pressure was 120/96 and 132/92 and 206/98.  Also, the Veteran reported high blood pressure on his October 1988 report of medical history in conjunction with his separation examination.  A November 1988 treatment record noted a history of borderline hypertension, and a subsequent November 1988 treatment record noted blood pressure readings of 132/92 and 206/98.

Postservice medical evidence of record indicates the Veteran has hypertension.  See, e.g., the September 2015 VA examination report.  

In this case, the Board finds sufficient evidence to establish onset of hypertension during active duty.  While the exact date of diagnosis is unclear, the Veteran's service treatment records document elevated blood pressure on several occasions and further indicate hypertension that manifested during service.  In this regard, the service treatment records document systolic readings above 140 and diastolic readings of at least 90.  As discussed above, generally, hypertension is defined as high arterial blood pressure above 140 mm/Hg systolic and 90 mm/Hg diastolic, and VA regulations define hypertension as diastolic readings of at least 90 mm/Hg.  That Board also notes the finding of borderline hypertension noted in the November 1988 service treatment record.  Based on the foregoing, the Board finds that chronic hypertension is shown by the service treatment records.  

Further, postservice medical treatments records reflect assessment of and treatment for hypertension.  Accordingly, postservice medical treatment records document chronic hypertension.  As hypertension was demonstrated in service and documentation of treatment and diagnosis of chronic hypertension has been well-documented in post-service treatment records, entitlement to service connection pursuant to the chronicity and continuity provision of 38 C.F.R. § 3.303(b) is warranted.

Service connection for a hernia disability

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to the claim for service connection for hernia disability, the Veteran has expressed his belief that the disability had its onset in service.  He noted that while he did not seek treatment for the disability in service or realize that he had a hernia at discharge, his duties required strenuous and heavy lifting and he experienced pain in that area.  He noted that when he sought employment shortly after discharge from service, he was noted to have an inguinal hernia on his employment physical with the Department of Transportation.  The report of that January 1989 post-service employment examination is of record and reflects that the Veteran had a moderate-sized right inguinal hernia that would not be a problem for driving but could get bigger with heavy lifting.

Continued post-service treatment records reflect that the Veteran underwent repair of a right inguinal hernia as well as right umbilical hernia in 1999, and the Veteran expressed that he had continuous symptoms related to the hernia since service.  He reported that he still experienced pain following the surgery and expected that he would have to undergo repair again.

The Veteran contends that his current residuals of right inguinal and umbilical hernia disability had its onset in service as his duties required strenuous and heavy lifting and he experienced pain in that area.  

The Board notes that the Veteran is competent to attest to experiencing pain from lifting heavy objects during service.  See Jandreau, supra.  However, the Board finds that the competent and probative evidence of record outweighs his contention that the current residuals of right inguinal and umbilical hernias manifested during service.  Crucially, his service treatment records, to include his October 1988 retirement examination, indicate no suggestion of treatment for or complaints of symptoms related to an inguinal or umbilical hernia.  Notably, he specifically denied a rupture/hernia on his report of medical history associated with his retirement examination.  He also had a normal evaluation in that area at that time i.e. no findings of a hernia.  Further, the earliest document showing a history of a hernia dating back to service is the January 1989 post-service employment examination which is more than 2 months following the Veteran's discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  The Board notes that the Veteran reported at that time the hernia was not tender which is contrary to his current report of pain since service.  The Board also notes that the earliest document showing a history of diagnosis or symptoms of the umbilical hernia dated back to service is the 1999 treatment record documenting the umbilical hernia repair which is more than 10 years following the Veteran's discharge from service.   

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a hernia since service is outweighed by the objective evidence of record in light of the lack of any post service identification until 1989 as well as the Veteran's specific denial of a rupture/hernia on his report of medical history associated with his October 1988 retirement examination and a normal evaluation in that area on the examination report.      

Therefore, to the extent that the Veteran contends that his inguinal or umbilical hernia residuals manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal pathology during service and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service hernia.    

The Board also notes that a VA examiner reported in a September 2015 report that after examination of the Veteran and consideration of his medical history, the Veteran's residuals of inguinal and umbilical hernia are less likely than not related to service.  The Board finds that the September 2015 VA examination was based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  
   
The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran asserts that his inguinal hernia and/or umbilical hernia are related to his service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau and Buchanan, both supra.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  The Veteran is competent to report that he has a hernia, as such is established in the record.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between his hernia disability and service are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding his hernia being incurred in service is not credible given the objective evidence of record.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hernia disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a hernia disability is denied.




______________________________         _________________________________
               H.N. SCHWARTZ		         Thomas J. Dannaher
Veterans Law Judge, Board of Veterans'              Veterans Law Judge, Board of 
                        Appeals		            Veterans' Appeals


   
_______________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


